DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 22 December 2020.  In view of this communication and the amendment concurrently filed: claims 1, 4-5, and 8 were previously pending; claims 4 and 8 were cancelled by the amendment; and thus, claims 1 and 5 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
Response to Arguments
The Applicant’s arguments, filed 22 December 2020, have been fully considered and are persuasive.  
The Applicant’s argument (page 4, lines 1-14 of the Remarks) alleges that the previously cited prior art references do not disclose the amended limitation of claim 1, specifying a second end plate having no gate holes.  Since this allegation is correct, the previous grounds of rejection have been withdrawn.  However, new grounds of rejection have been made in view of the Osawa reference, cited below, which discloses a similar 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (JP 2014-057433 A), hereinafter referred to as “Osawa”, in view of Asano et al. (JP 2014-057392 A), hereinafter referred to as “Asano”.
Regarding claim 1, Osawa discloses a rotor [20] (fig. 1-2; ¶ 0016) comprising: 
a rotor core [21] having a magnet hole [23] penetrating the rotor core [21] in an axial direction (fig. 1-2; ¶ 0021-0022); 

    PNG
    media_image1.png
    653
    794
    media_image1.png
    Greyscale


a bond magnet [28] injected into the magnet hole [23] and the gate hole [27] (fig. 1-2, 5; ¶ 0022, 0037-0038), 
a second end plate [26], having no gate holes [27], provided for another end side of the rotor core [21] in the axial direction to close the magnet hole [23] on the other end side of the rotor core [21] in the axial direction (fig. 2, 6; ¶ 0042),
wherein the gate hole [27] is formed to be smaller than the magnet hole [23] and is positioned inside the magnet hole [23] when viewed in plan (fig. 1-2; ¶ 0028; while the gate hole diameter is equal to the radial width of the magnet slot, it covers only a small portion of the total slot area).
Osawa does not disclose that the gate hole [27] includes a plurality of separate gate holes (fig. 1-2; Osawa discloses each magnet hole as a single opening with a single centrally-located gate hole).
Asano discloses a rotor [11] comprising a rotor core [101] having a magnet hole [S100] that is partitioned with one or more bridges [111] into a plurality of separate magnet holes [S101/S102] (fig. 3-4; ¶ 0006-0007); wherein a bond magnet [100] is separately injection molded into each of the separate magnet holes [S101/S102] (¶ 0029-0030).  This teaching implies that a plurality of injection points, or gate holes, are utilized to inject the bond magnet [100] simultaneously into each of the separate magnet holes [S101/S102] to equalize the pressures therein.

    PNG
    media_image2.png
    308
    645
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partition the magnet hole of Osawa into a plurality of separate magnet holes and inject the bond magnet into each separate magnet hole, through central and end gate holes, on both sides of each bridge as taught by Asano, in order to equalize pressure throughout the rotor and on either side of each bridge, thereby preventing deformation of the rotor during the injection molding process (¶ 0004-0007 of Asano).
Further, it would have been obvious to implement the separate gate holes [28] of Osawa to include a central hole positioned at a circumferentially central portion [S101] of the magnet hole and an end hole positioned at a circumferentially end portion [S102] of the magnet holes of Asano, as stated above; in order to inject the bond magnet [23] of Osawa into each of the separate magnet holes [S101/S102] of Asano.
Regarding claim 5, Osawa further discloses a rotary electric machine [1] comprising the rotor [20] of claim 1 (as stated above); and a stator [10] in which the rotor [20] is inserted (fig. 1; ¶ 0016-0016).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Yamaguchi et al. (US 2016/0126792 A1) discloses a rotor with embedded permanent magnets, wherein said magnets are injection molded and arc-shaped.
Hiroyuki et al. (US 2002/0047409 A1) discloses a rotor with embedded permanent magnets, wherein said magnets are arc-shaped and injection molded through a plurality of gate holes formed to be smaller than the magnet holes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834